Exhibit 10.5

First Amendment to Lease

This Amendment, dated November 17, 2004, is executed by and between 95 College
Plaza, Ltd., a California limited partnership (“Landlord”), and 1st Pacific Bank
of California, a California corporation (“Tenant”). This Amendment is entered
into with reference to the following facts:

A.                      On or about November 1, 1999, Landlord, as landlord, and
Tenant, as tenant, executed that certain Shopping Center Lease (“the Lease”)
pertaining to the premises commonly known as 3500 College Boulevard, Oceanside,
California 92054 (“the Premises”).

B.                        The original term of the Lease will expire on December
31, 2004 (“the Original Term Expiration Date”).

C.                        By this Amendment, Landlord and Tenant desire to
extend the term of the Lease and otherwise amend the Lease, as provided below.

In consideration of the above recitals and the mutual agreements stated below,
the parties agree:

1.                          Term Extension. The term of the Lease is extended
for a period commencing January 1, 2005, through December 31, 2009 (“the
Extended Term”). As a consequence of such extension, the option to extend the
term, as provided in the Addendum to the Lease, is hereby deleted (i.e., Tenant
has no further option to extend the term of the Lease).

2.                          Minimum Annual Rent. During the first Lease Year
(defined below), the Minimum Annual Rent will be $8,797.80/mo. The Minimum
Annual Rent for the second Lease Year of the Extended Term and each subsequent
Lease Year of the term of the Lease will be equal to the amount derived by
multiplying the Minimum Annual Rent for the first Lease year of the Extended
Term by a fraction, the numerator of which is the Index (defined below) amount
for the last period for which the Index is published and that ends before the
commencement of the Lease Year for which the calculation is being made and the
denominator of which is the Index amount for the same calendar period
immediately preceding the commencement of the first Lease year of the Extended
Term. As used herein, “Lease Year” means each calendar year commencing on
January 1 and ending on December 31. The “Index” is that published by the United
States Price Index for all urban consumers for the Los Angeles area, all items,
1982-84 base. Notwithstanding the foregoing, the maximum increase to Minimum
Annual Rent during the Extended Term shall not exceed 3 percent above the amount
of the Minimum Annual Rent during the preceding Lease Year. If the Bureau of
Labor Statistics discontinues the publication of the Index, publishes the Index
less frequently, or alters the Index in some other manner, then Lessor and
Lessee will adopt a substitute index or substitute procedure that reasonably
reflects and monitors charges in consumer prices. In no event will the Minimum
Annual Rent during a subsequent Lease Year be reduced below the Minimum Annual
Rent for the preceding Lease Year. Lessor’s failure,

1


--------------------------------------------------------------------------------


by reason of oversight, mistake or otherwise, to make the calculation or advise
Lessee thereof prior to the end of any Lease Year or to collect any increased
Minimum Annual Rent determined as set forth in this paragraph will not release
Lessee of Lessee’s obligation to pay to Lessor, forthwith upon discovery of such
oversight or mistake, an amount equal to the difference between the Minimum
Annual Rent actually paid and the increased Minimum Annual Rent that should have
been paid during the period in which such mistake or oversight continued.

3.                          Improvements. Landlord and Tenant further agree as
follows:

3.1                     Landlord agrees, at Landlord’s cost, to perform the
following work:

3.1.1            Landlord shall paint the exterior of the Premises in a color
selected by Landlord or its architect, which color should be acceptable to
Lessee.

3.1.2            Landlord shall install a fence and gate in an area mutually
agreed upon by Landlord and Tenant.

3.13               Landlord shall install motion-detector lights on the exterior
walls of the rear and side of the Premises.

3.1.4            Landlord shall engage the services of a pest control contractor
to abate rat and other rodent infestation in and around the Premises on an
ongoing basis.

3.1.5            Landlord shall cause six regular-sized parking stalls in the
area in front of the Premises to be marked “1st Pacific Bank of California.”

3.2                     Tenant may, at Tenant’s expense, install (1) a
night-deposit drop-box in the location generally shown on Exhibit 1 attached
hereto and/or (2) subject to Tenant’s compliance with all permits and other
approvals required from the City of Oceanside, additional signage as generally
depicted in Exhibit 2 attached hereto,

4.                          Lessee’s Representations. In connection with
execution of this Amendment, Lessee hereby represents to Landlord:

4.1                     No Lessor Default. To Lessee’s actual knowledge, Lessor
is not in default and has not been in default in the performance of Lessor’s
obligations under the Lease, and there exists no condition that with the passage
of time or delivery of notice or both would constitute a default by Lessor under
the terms of the Lease.

4.2                     No Offset. Tenant has no right, claim, or action for
recovery against Lessor, except as provided in Section 3(k) of the Lease
pertaining to the $6,000.00 Security Deposit.

2


--------------------------------------------------------------------------------


5.3                     No Insolvency. Tenant has not initiated any insolvency
proceeding and has no present intention to initiate any insolvency proceeding.

6.                          Confirmation. Except as modified by this Amendment,
the Lease is hereby ratified and confirmed.

95 College Plaza, Ltd.,

 

1st Pacific Bank of California,

a California limited partnership

 

a California corporation

 

 

 

 

By Cal Diego Builders, Inc.,

 

 

 

a California corporation, its General Partner

 

By

/s/ A. Vincent Siciliano

 

 

 

 

Print name

A. Vincent Siciliano

 

 

 

 

Title

CEO

 

 

 

 

 

 

 

By

/s/ Harkishan B. Parekh

 

 

 

 

 

 

Harkishan B. Parekh, President

 

 

 

 

 

 

By

/s/ James Burgess

 

 

 

 

Print name

James Burgess

 

 

 

 

Title

EVP/CFO

 

 

Schedule of Exhibits

 

Exhibit 1

 

Diagram depicting location of night deposit box

 

Exhibit 2

 

Diagram depicting new signage

 

3


--------------------------------------------------------------------------------